PER CURIAM.
This is an appeal from a final decree of divorce, granted to the appellee-husband. Appellant contends that a divorce should not have been granted to the husband but that her complaint for separate maintenance should have been granted. She also challenges the adequacy of the allowance of alimony, child support and attorney’s fees, as well as the failure of the court to require the husband to maintain in effect an insurance policy as security for the child support and alimony payments.
On all these issues the evidence was in conflict, and appellant has failed clearly to demonstrate that the Chancellor abused his discretion. Accordingly the decree appealed from is affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SACK, JJ., concur.